          Case 4:20-cv-02777-YGR Document 34 Filed 07/20/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES

 Date: 7/20/2020                Time: 2:51pm-3:13pm          Judge: YVONNE
                                                             GONZALEZ ROGERS
 Case No.: 20-cv-02777-YGR      Case Name: Vizcarra v. Unilever United States, Inc.

Attorney for Plaintiff: Michael Reese
Attorney for Defendant: August Horvath and Jennifer Yoo

 Deputy Clerk: Frances Stone                         Court Reporter: Ana Dub


                                 PROCEEDINGS
INITIAL CMC- HELD via Zoom Webinar.
 REFERRED to ADR for Court Mediation to be completed by 12/3/2020

Class Certification Fact Discovery Cutoff: 2/12/2021
Class Certification Expert Disclosures: Simultaneous Openings: 2/19/2021
Class Certification Rebuttal Expert Disclosures: 3/26/2021
Class Certification Expert Discovery Cutoff: 4/16/2021

Class Certification Motion filed 2/26/2021
Opposition filed 3/26/2021
Reply filed 4/23/2021
Hearing on Class Certification set 5/11/2021 at 2:00pm

Daubert Motions filed by 3/26/2021.
Hearing set 5/11/2021 at 2:00pm

Compliance hearing re update as to settlement is set Friday 12/17/2020 at 9:01 AM
Joint statement filed by 12/10/2020

cc: ADR
